Exhibit 16.2 27725 Stansbury Blvd., Suite 200 Farmington Hills, MI 48334 Phone Fax Web www.uhyllp-us.com November 4, 2015 U.S. Securities and Exchange Commission treet NE Washington, DC 20549 Ladies and Gentlemen: We have read Item 4.01 of Form 8-K to be filed on or about November4, 2015, of Contango ORE, Inc. and are in agreement with the statements in the paragraphs within that Item as they relate to our firm. We have no basis to agree or disagree with other statements of the registrant contained therein. Sincerely, UHY LLP
